WARNER, Judge,
concurring specially.
At the trial of this case, a special verdict form with six separate questions was submitted to the jury after the charge. There is no objection in the record to the verdict form as submitted. As with jury charges, it is incumbent for the trial counsel to preserve any objections by specific reference to those particular questions on the verdict form with which trial counsel disagrees, just as counsel has always been required to make specific objections to jury charges. Fla.R.Civ.P. 1.470(b); Middelveen v. Sibson Realty, Inc., 417 So.2d 275 (Fla. 5th DCA), rev. denied, 424 So.2d 762 (Fla.1982).